 Case 4:20-cv-03709 Document 3-1 Filed on 10/30/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 STEVEN HOTZE, M.D., WENDELL CHAMPION,                        )
 HON. STEVE TOTH, AND SHARON HEMPHILL,                        )
                                                              )    Civil Action
         Plaintiffs,                                          )
                                                              )
 v.                                                           )    No. 4:20-cv-03709-ASH
                                                              )
 CHRIS HOLLINS, in his official capacity as Harris            )
 County Clerk,                                                )
                                                              )
         Defendant.                                           )
                                                              )

               ORDER GRANTING A PRELIMINARY INJUNCTION

        Pursuant to Federal Rule of Civil Procedure 65(a), this Court makes the following

findings:

1. Plaintiffs have demonstrated a likelihood of success on the merits of their claim.

2. Absent injunctive relief, Plaintiffs will suffer irreparable harm in the form of

deprivation of constitutional and statutory rights.

3. The requested injunction is in the public interest. It is in the public interest for officials

to comply with applicable election law.

4. The balance of the equities favors Plaintiffs.


THEREFORE, this Court:

        1)      Grants a preliminary mandatory injunction against Defendant Hollins and

the Harris County Clerk’s Office to require that all memory cards from the ten (10) drive-

thru voting locations be secured and not entered or downloaded into the Tally machine

until this Court issues an order on this Complaint.
 Case 4:20-cv-03709 Document 3-1 Filed on 10/30/20 in TXSD Page 2 of 2




       2)     Rejects any votes it finds were cast in violation of the Texas Election Code.

       3)     Orders Defendant Hollins and the Harris County Clerk’s Office to review

all curbside voting applications submitted by a person requesting to vote curbside during

either Early Voting or Election Day Voting in Harris County for facial compliance with

Texas Election Code sections 64.009, 82.002, and 1104.001-104.005, as required by the

Texas Election Code Sections 83.002 and 014.001;4.

       4)     Rejects all curbside voting applications submitted by any person requesting

to vote curbside during either Early Voting or Election Day Voting in Harris County which

lack facial compliance with Texas Election Code Sections 64.009, 82.002, and 104.001-

104.005, as required by the Texas Election Code Sections 83.002 and 104.001;5.


IT IS SO ORDERED.

Dated: ________________, 2020.


                                                 ________________________________
                                                   HON. ANDREW S. HANEN
                                                    United States District Judge




                                            2
